DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered.

Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993): in re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); in re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. 
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto- processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l isp.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 32-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-12, and 19-21 copending Application No. 16/897,532 (hereafter referred to as US ‘532) in view Kasai et al. (US 5,380,138).
With respect to claims 32 and 40, note claims 30, 35, and 36 of ‘532, however claims 30, 35 and 36 of ’532 do not specifically teach a robotic arm configured to remove and replace at item in a stencil printer and the delivery cart configured to provide a handshaking function with the stencil printer prior to a transfer of an item. 
However, it is well known in the art to provide a robotic arm (220) and provide a handshaking function with the stencil printer prior to a transfer of an item, as taught by Kasai et al. (Column 29, Line 28-Column 32, Line 28 and many references throughout the prior art).
In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the robotic arm and handshaking function of US ‘532 to be configured to purpose of providing an interface that expediently transports items without human interaction.
	With respect to claim 33, note claim 31 of the ‘532.

With respect to claim 35, note claim 33 of the ‘532.
With respect to claim 36, note claim 34 of the ‘532.
With respect to claim 37, note claim 35 of the ‘532.
With respect to claim 38, note claim 36 of the ‘532.
With respect to claim 39, note claim 37 of the ‘532.
With respect to claim 41, note claim 39 of the ‘532.
With respect to claim 42, note claim 40 of the ‘532.
With respect to claim 43, note claim 41 of the ‘532.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hirukawa et al. (WO2018/105016A1) in view of Rublee (US Patent 9,427,874). 

 a moveable housing (101) including a storage area for holding one or more stencil printer replacement items (i.e. replacement mask 55, paste cartridge 49, squeegee 30, cleaning member 81 or substrate support 70);
a controller (106) configured to control the automated wheeled delivery cart to automatically move one or more replacement items from an item stocking location to the stencil printer (Paragraphs 0038, 0043, 0044), 
wherein the housing (101) is configured with an interface (barcode 57a, 116, 126, 136, 146), which is configured to register with the stencil printer and configured to dock within a docking station (reading device 97) provided on the stencil printer,
wherein the delivery cart (100) is configured to be automatically moved, either by a controller or by a remote control or by an automated control associated with the stencil printer, a production line, and/or a dedicated control (Paragraphs 0059, 0064, 0079, 0081).
However, Hirukawa et al. does not explicitly disclose a robotic arm configured to remove and replace an item in a stencil printer and includes a gripping device mounted on an end of the robotic arm and a camera mounted at the end of the robotic arm adjacent to or on the gripping device, the camera being configured to inspect items retrieved from the delivery cart or items used on the stencil printer.
Rublee teaches a robotic arm (102) configured to remove and replace an item and includes a gripping device (104) mounted on an end of the robotic arm (Figure 2A) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirukawa et al. to include a robot arm with a camera as taught by Rublee for the purpose of providing an interface for effectively transporting items in accurately determined positions.
With respect to claim 33, Hirukawa et al. teaches the replacement item is a paste cartridge (49).
	With respect to claim 34, Hirukawa et al. teaches the replacement item is a squeegee blade (30).
	With respect to claim 35, Hirukawa et al. teaches wherein the replacement item is a stencil (55).
With respect to claim 36, Hirukawa et al. teaches the automated wheeled delivery cart (100) is configured to transport multiple replacement items simultaneously (mask 55, paste cartridge 49, squeegee 30, cleaning member 81, substrate support 70).
	With respect to claim 37, Hirukawa et al. teaches the automated wheeled delivery cart (100) is configured to move one or more replacement items (mask 55, paste cartridge 49, squeegee 30, cleaning member 81, substrate support 70) from a remote location to the printer via an automated wheeled delivery cart (“automatic replacement” operation that does not require an operator’s involvement in Paragraphs 0059, 0064, 0079, and 0081).

	With respect to claim 39, Hirukawa et al. teaches the automated wheeled delivery cart (100) includes one or more sensors (97) or cameras to guide the cart from an item stocking location to the stencil printer (Paragraphs 0062-0064, 0070, 0071).
With respect to claim 40, Rublee teaches a robot (104) that is configured to replace a paste cartridge, a squeegee blade, and a stencil in a stencil printer (note: “configured to replace: is intended use, therefore the gripper of Rublee is capable of performing the intended function).
	With respect to claim 41, Hirukawa et al. teaches comprising transporting multiple paste cartridges, squeegee blades, or stencils to the stencil printer simultaneously (mask 55, paste cartridge 49, squeegee 30, cleaning member 81, substrate support 70).
	With respect claim 42, Hirukawa et al. teaches the automated wheeled delivery cart (100) is configured to identify the replacement item (mask 55, paste cartridge 49, squeegee 30, cleaning member 81, substrate support 70).
	With respect to claim 43, Hirukawa et al. teaches the automated wheeled delivery cart (100) is configured to identify the replacement item and to retrieve information about the item based on the identification (i.e., barcode 57a, 116, 126, 136, 146 and Paragraphs 0035, 0042-0043 and 0071).
44 is rejected under 35 U.S.C. 103 as being unpatentable over Hirukawa et al. (WO2018/105016A1) in view of Rublee (US Patent 9,427,874) as applied the claims above, and further in view of Weiss (EP 2433875).
With respect to claim 44, Hirukawa et al. in view of Rublee teaches wherein the robotic arm (102) includes a plurality of segments having a base segment removably  connected to a support structure of the movable housing (note: in the broadest interpretation, the examiner notes that any element can be considered to be removable, therefore the base segment can be removable from the housing such as when the apparatus needs maintenance), a first segment connected to the base segment (refer to marked-up Figure 2A in the detailed action), and a second segment connected to the first segment (refer to marked-up Figure 2A in the detailed action), the gripping device (104) being secured to the second segment (Figure 2A) as taught by Rublee.  Hirukawa et al. in view of Rublee do not explicitly disclose the robotic arm being telescopic to extend and retract the gripping device and the camera.
Weiss teaches a telescopic robotic arm (22) that extends and retracts (Page 4, 2nd Paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the robot arm of Hirukawa et al., as modified, since it would require obvious substitution of a known robot arm with a another robot arm that telescopes as taught by Weiss for the purpose of providing an arm that can be easily adjusted in multiple orientations.



[AltContent: textbox (Base Segment)][AltContent: arrow][AltContent: textbox (2nd Segment)][AltContent: textbox (1st Segment)][AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 32-43 have been considered but are moot in view of the new ground(s) of the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853